Citation Nr: 1706569	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO. 11-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2. Entitlement to service connection for chronic periodontitis, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2009 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

By way of background, the RO denied entitlement to service connection for an acquired psychiatric disorder in January 2009, and denied entitlement to service connection for chronic periodontitis in September 2011. The Veteran timely and separately perfected appeals as to both decisions, and they have been combined into a single appeal for the purposes of Board review.

The Board remanded the issues on appeal for additional development in April 2014. The requested opinion having been obtained, the directives have been substantially complied with and the matter is again before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2014 the Board also dismissed the claims of service connection for a bilateral hand disability, allergies, impaired vision, hypertension and swollen joints, based on the Veteran's withdrawal of these issues at his hearing. As such, these issues are no longer on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in Mary 2013. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.
REMAND

Concerning the claim for periodontitis, the Veteran filed a supplemental claim for entitlement to service connection for periodontitis in April 2011, which was denied in a September 2011 rating decision. The Veteran filed a notice of disagreement in January 2012, and a statement of the case was issued in February 2013. In response to the statement of the case the Veteran submitted a substantive appeal in March 2013, indicating that he desired a videoconference hearing on the issue. As such, the Veteran timely perfected an appeal as to the issue of service connection for periodontitis and properly requested a hearing on that issue.

The Board notes that in a May 2013 statement, as well as during his May 2013 hearing, the Veteran withdrew several pending appeals. However, this withdrawal was not a general one, and instead specifically stated that the issues being withdrawn were service connection for vision-retina problems, infections of the left and right hands, swollen joints, hypertension and allergies. There is no mention of the claim for periodontitis in the written or oral withdrawal, and the issue was not dismissed with the other withdrawn issues in the April 2014 Board action. 

No other statements are of record indicating that the Veteran either withdrew his request for a hearing on the issue or that he has withdrawn his appeal entirely. Thus, as the Veteran timely appealed the issue and filed a valid request for a hearing on that issue, the Board must remand the claim so that such hearing can be scheduled, and the Veteran properly notified of the date, time and location thereof.

Concerning the claim of service connection for an acquired psychiatric disability, in a November 2014 statement the Veteran indicated that there were at least two to three years of outstanding VA treatment records. In reviewing the claims file, there appear to be a limited number of VA treatment records, and no treatment records from approximately 2011 forward. As the Veteran has reasonably identified outstanding records, the claim must be remanded so that appropriate efforts can be made to obtain such records. Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before a Veterans Law Judge at the earliest available opportunity concerning his claim of service connection for chronic periodontitis, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.

2. Obtain and associate with the electronic claims file all VA treatment records for the Veteran dated from January 2011 to the present.  All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

3. Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




